Exhibit 10.02

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (the “Agreement”) is made and entered into as of this
26th day of July, 2007 (the “Effective Date”) by and between Point Therapeutics,
Inc., a Delaware corporation (the “Company”), and Michael P. Duffy (the
“Consultant”).

The Company wishes to engage the Consultant to provide assistance and expertise
for the Company and otherwise to render consulting services upon the terms and
conditions contained in this Agreement.

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
accepted and agreed to, the Company and the Consultant hereby agree as follows:

1. TERM; SERVICES.

1.1 Commencing as of the Effective Date and continuing until terminated by
either party hereto upon thirty (30) days written notice to the other party (the
“Term”), the Consultant agrees that he will provide certain consulting services
to the Company as from time to time requested by the Company (the “Services”).

1.2 The Consultant represents and warrants to the Company that he is under no
contractual or other restriction or obligation which is inconsistent with the
execution of this Agreement, or which will materially interfere with the
performance of his duties hereunder.

2. CONSULTING FEE.

2.1 The Company shall pay the Consultant a consulting fee of Two Hundred Fifty
Dollars ($250.00) per hour to be billed to the Company by the Consultant in
quarter hour increments not to exceed an aggregate of Two Thousand Dollars
($2,000.00) per day for services performed during the Term (the “Consulting
Fee”). The Consultant shall be compensated promptly upon the Company’s receipt
of a weekly or bi-weekly time sheet in the form attached hereto as Exhibit A.

2.2 The Consultant shall be entitled to prompt reimbursement for all
pre-approved travel and other out-of-pocket expenses incurred in the performance
of his duties hereunder, upon submission and approval of written statements and
bills.

2.3 The Consultant agrees that all services hereunder will be rendered by him as
an independent contractor and that this Agreement does not create an
employer-employee relationship between the Consultant and the Company. The
Consultant shall have no right to receive any employee benefits, including, but
not limited to, health and accident insurance, life insurance, sick leave and/or
vacation.

3. PROPRIETARY RIGHTS.

3.1 Trade Secrets. The Consultant acknowledges and agrees that rendering of
Services to the Company will necessarily involve understanding of and access to
“trade secrets” of the Company as hereinafter defined, and “confidential and
proprietary information” of the Company. The Consultant agrees during the Term
of this Agreement and for a period of five (5) years thereafter, not to disclose
to any unauthorized third party or use for the Consultant’s own benefit any of
the trade secret or confidential or proprietary information belonging to the
Company. For the purposes hereof, “trade secret” is information not generally
known to the trade, which gives the Company an advantage over its competitors.
Trade secrets include without limitation, research being planned and developed,
research methods and processes, materials used in research, inventions,
information concerning the filing or pendency of patent applications and the
Company’s business and legal plans, finances, competitive position, customers
and vendors.

3.2 Concepts and Ideas. Those concepts and ideas disclosed by the Company to the
Consultant or which are first developed by the Consultant during the course of
performance of Services hereunder and which relate to the Company’s present,
past or prospective activities, services and products, all of which shall remain
the sole and exclusive property of the Company. The Consultant shall have no
publication rights and all of the same shall belong exclusively to the Company.

3.3 Confidential Information. That secret or proprietary information of whatever
kind or nature disclosed to the Consultant (whether or not invented, discovered
or developed by the Consultant) or first developed by the



--------------------------------------------------------------------------------

Consultant in the course of performance of Services hereunder. Such secret or
proprietary information shall include (unless such information is generally
available to the public or known in the industry through no action of the
Consultant) information relating to the design, manufacture, application,
know-how, research and development relating to the Company’s products,
materials, operating and other cost data, price lists and data relating to
pricing of the Company’s products. Such secret or proprietary information shall
specifically include, without limitation, all secret or proprietary information
contained in the Company’s manuals, memoranda, plans, drawings and designs,
specifications, supply sources, customer lists and records legended or otherwise
identified by the Company or the Board of Directors (the “Board”) as
Confidential Information.

3.4 Non-Confidential Information. The Consultant’s obligations under this
Section 3 do not apply to any confidential and proprietary material which (a) is
or becomes publicly known under circumstances involving no breach by the
Consultant of the terms; and/or (b) is generally disclosed to third parties;
and/or (c) was generally known by the Consultant prior to receipt of
confidential or proprietary material by the Consultant; and/or (d) was or is
approved for release by written authorization of an authorized representative of
the Company.

3.5 Non-Disclosure to Third Parties. Except as required by the Consultant’s
duties, the Consultant shall not, at any time, directly or indirectly, use,
publish, disseminate or otherwise disclose any Confidential Information,
Concepts or Ideas relating to the present, past or prospective business of the
Company to any third party without the prior written consent of the Company,
which consent may be denied in each instance and all of the same, together with
publication rights, shall belong exclusively to the Company; provided, however,
that if the Consultant is required by law (by oral questions, interrogatories,
requests for information or documents, subpoena, civil investigative demand,
legal process or similar process), or receives notice that action may be taken
to require the Consultant, under law, to disclose any Confidential Information,
it is agreed that, to the extent not legally prohibited, the Consultant will
provide to the Company prompt notice of such request so that it may seek an
appropriate protective order and/or waive compliance with the provisions of this
Agreement. The Consultant may disclose without liability hereunder only that
portion of the Confidential Information that the Consultant is advised by
counsel is legally required to be disclosed; provided, that to the extent not
legally prohibited, the Consultant shall give the Company written notice of the
information to be disclosed as far in advance of the Consultant’s disclosure as
is practicable and, upon the Company’s written request, use commercially
reasonable efforts to assist the Company in its efforts to obtain assurances
that confidential treatment will be accorded to such information.

3.6 Documents, etc. All documents, procedural manuals, guides, specifications,
plans, drawings, designs and similar materials, lists of present, past or
prospective customers, customer proposals, invitations to submit proposals,
price lists and data relating to the pricing of the Company’s products and
services, records, notebooks and similar repositories of or containing
Confidential Information (including all copies thereof) that come into the
Consultant’s possession or control by reason of the Consultant’s relationship,
whether prepared by the Consultant or others: (a) are the property of the
Company, (b) will not be used by the Consultant in any way adverse to the
Company, (c) will not be removed from the Company’s premises (except as the
Consultant’s duties require) and (d) at the termination (for whatever reason),
of the Consultant’s relationship with the Company, will be left with, or
forthwith returned by the Consultant to, the Company.

3.7 Patents, etc. Any interest in patents, patent applications, inventions,
technological innovations, copyrights, copyrightable works, developments,
discoveries, designs, processes, formulas, know-how, data and analysis, whether
patentable or not (“Inventions”), which the Consultant, as a result of rendering
consulting Services to the Company under this Agreement, may conceive or develop
shall belong exclusively to the Company.

4. EQUITABLE RELIEF. The Consultant agrees that any breach of Section 3 above by
him would cause irreparable damage to the Company and that, in the event of such
breach, the Company shall have, in addition to any and all remedies of law, the
right to an injunction, specific performance or other equitable relief to
prevent the violation or threatened violation of the Consultant’s obligations
hereunder. In addition, the Company agrees to indemnify the Consultant and hold
him harmless in the event of any legal action resulting from his work
performance on behalf of the Company, unless such action results from his own
gross negligence or willful misconduct.

5. WAIVER. Any waiver by the Company of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
of the same or any other provision hereof. All waivers by the Company shall be
in writing.



--------------------------------------------------------------------------------

6. SEVERABILITY; REFORMATION. In case any one or more of the provisions or parts
of a provision contained in this Agreement shall, for any reason, be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision or part of a provision of
this Agreement; and this Agreement shall, to the fullest extent lawful, be
reformed and construed as if such invalid or illegal or unenforceable provision,
or part of a provision, had never been contained herein, and such provision or
part reformed so that it would be valid, legal and enforceable to the maximum
extent possible. Without limiting the generality of the foregoing, if any
provision (or part of any provision) contained in this Agreement shall for any
reason be held to be excessively broad as to duration, activity or subject, it
shall be construed by limiting and reducing it, so as to be enforceable to the
fullest extent compatible with then existing applicable law.

7. ASSIGNMENT. The Company shall have the right to assign its rights and
obligations under this Agreement to a party which assumes the Company’s
obligations hereunder and in such event, the Company shall give notice to the
Consultant of such intention and the Assignment will only be effective if the
Consultant assents to the Assignment. If the Consultant does not assent to the
Assignment, he will so notify the Company (in accordance with Article 10), and
thereafter this Agreement shall be null and void and without further force or
effect. The Consultant shall not have the right to assign his duties or
obligations under this Agreement without the prior written consent of the
Company. This Agreement shall be binding upon and inure to the benefit of the
Consultant’s heirs and legal representatives in the event of his death or
disability.

8. HEADINGS. Headings and sub-headings are for convenience only and shall not be
deemed to be a part of this Agreement.

9. AMENDMENTS. This Agreement may be amended or modified, in whole or in part,
only by an instrument in writing signed by all parties hereto.

10. NOTICES. Any notices or other communications required hereunder shall be in
writing and shall be deemed given when delivered in person, sent by facsimile or
by email, or when mailed, by certified or registered first-class mail, postage
prepaid, return receipt requested, addressed, if to the Company, at 70 Walnut
Street, Wellesley Hills, MA 02481, Facsimile: 781-239-8005, Attn: Chief
Restructuring Officer, or to the Consultant at the address appearing below his
signature or such other address of which a party shall have notified the other
in accordance with the provisions of this Section 10.

11. COUNTERPARTS. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original and all of which shall be deemed a
single agreement.

12. GOVERNING LAW. This Agreement shall be construed in accordance with and
governed for all purposes by the laws (other than the conflicts of laws rules)
of The Commonwealth of Massachusetts.

13. SURVIVAL. The provisions of this Agreement shall survive the termination of
the Consultant’s relationship with the Company in accordance with their terms.

14. OTHER AGREEMENTS. This Agreement supersedes all prior understandings and
agreements between the Consultant and the Company, whether oral or written, with
respect to the subject matter hereof.

EXECUTED as an instrument under seal as of the date first above written.

 

POINT THERAPEUTICS, INC. By:  

/s/ Richard N. Small

  Richard N. Small   Treasurer CONSULTANT By:  

/s/ Michael P. Duffy

  Michael P. Duffy  

Address: 73 School Street

  Lexington, MA 02421



--------------------------------------------------------------------------------

Exhibit A

Time Sheet

Consultant: Michael P. Duffy

 

Date

  

Description

  

# of Hours

                 

 

Please submit Time Sheet to: Richard N. Small Treasurer Point Therapeutics, Inc.

70 Walnut Street

Wellesley Hills, MA 02481

mduffy@pther.com